Title: To Thomas Jefferson from James Low, 9 November 1803
From: Low, James
To: Jefferson, Thomas


          
            
              Worthy Sir
            
            November 9 1803New Jersey state somerset County Near Princeton
          
          you will prhaps be surprised at recieving this leter from a person whome you have never as mutch as heard of before, but I hope you will exuse my freedom as I had no other way to introduce my self to your notice. and being encouraged by the Charecter that I have heard you represented under that is a benovelent frind to mankind and one who Did not pay attention to fortune, but to abilities and principal. I had no person to make application for me I therfor Concluded to make application to you my self in this maner and leave it to your Honour whether you thought me worthy of your attention or not—if you think me worthy of your notice I Can produce Recomendations from some of the Princaple Repubcan Citizens of the state of my good Conduct and fidelity
          I am now in my twnty sixth year a Pennsylvania by Birth: I lost my father three months before I seen the light. he fell at Brandywine fighting for his Countrys rights which you are now maintaining to the satisfaction of a great majority of the american Citizens: I am the only Child and had the misfortune to loose my surviving parent at five years of age I was put to a trade but not being able to folow it after I had learned it un act of my health: I was then without Learning or any way to maintain my self but by perticular attention I learned to write a tolarable hand and got acquaind with figures and was soon Capable of teatching a small school which I now folow for a Living I have from my earliest Days been fond of acquiring Knowledg. and wishing if it was posable to attain to something greater than a Country schoolmaster I Did not know to whome I Could apply with more hopes of sucess than to you Sir who has so mutch in your power and who I belive from every information to be a friend to the unfortunate and virtious I have nothing to recomend me to you or any other person but my Character and behaviour and I am proud to say that I have ever suported a good Charecter
          By the Late traty with france I supose there will be a Number of [young?] men who may to get into impoyment In? the Louisana Country or in the indian Department as I find by your speech to Congress that you intend establishing trading houses among them. perhaps Sir I might be Capable of acting in some of them places to the advantage of Country If you Sir would see fit to put me into some small post or office whare I might make a living and acquire knoledg and Reputation. I Should indevour as far as my abilities would permit to gain the aprobation of my patron by my fedility and applications to business If it is possable for you to Do anything for me in that way I shall try to express my gratitud beter by my actions than by my words
          If you think me worthy your attention a line will be attended to as soon as recieved. In Hopes of your approbation I Remain your
          Humble Servant
          
            
              James Low
            
          
        